Citation Nr: 0820115	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  07-09 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Service connection for a bilateral knee condition.

2.  Service connection for a back condition as secondary to 
bilateral knee condition.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel






INTRODUCTION

The veteran had active service from September 1953 to 
September 1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Board has found that additional development of evidence 
in this matter is required.  Accordingly, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC, and VA will notify the appellant if 
further action is required.


REMAND

The Board notes that additional service treatment records may 
exist, which have not been obtained by the RO.  The veteran 
contends that he was hospitalized for a dislocated knee, 
while in-service, but the veteran's service treatment records 
are unavailable due to a fire at the National Achieves and 
Records Administration.  The veteran has provided a statement 
indicating the claimed in-service injury was treated for one 
month at the Main Post Hospital at Fort Benning, Georgia in 
July 1954 or during the spring or summer of 1955.  Service 
hospitalization records are sometimes stored separately from 
the veteran's other service medical records, so efforts to 
obtain those service hospitalization records must be made 
before the issue can be resolved.

In addition, adequate efforts to obtain sick/morning reports 
have not been accomplished.  

The Board also notes that the law requires the VA to afford a 
veteran a medical examination, or obtain a medical opinion, 
when necessary to make a decision on a claim.  See 
38 U.S.C.A. § 5103A(d).  When medical evidence is not 
adequate the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  In the present case, 
the veteran contends that he is entitled to benefits because 
he believes that his knee and back injuries were incurred 
while in service.  A VA examination, or opinion as to the 
etiology, of any knee or secondary back injury would offer an 
opportunity to possibly assist the veteran in proving his 
claim.  

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  Request the veteran's in-patient 
hospitalization records dated in July 1954 
and/or the spring or summer of 1955 for 
treatment as may have been provided the 
veteran at the Main Post Hospital at Fort 
Benning, Georgia.  In addition, attempt to 
obtain any sick/morning reports as may 
reference the veteran during the same time 
period from the records of the Hq and Svc 
Co. 10th Engr Bn. at Fort. Benning, 
Georgia.  Efforts to obtain records from a 
Federal department or agency should end 
only if VA concludes that the records 
sought do not exist, that further efforts 
to obtain those records would be futile, 
or where the Federal department or agency 
advises VA that the requested records do 
not exist or the custodian does not have 
them.  

2.  The veteran should be afforded a VA 
examination to determine the etiology of 
any knee, or secondary back, disability 
which the veteran may currently have.  The 
claims folder should be made available to 
and reviewed by the examiner before the 
examination.  The examiner should record 
the full history of the disorder, including 
the veteran's own account of the etiology 
of his disability, and specifically comment 
as to the likelihood that any currently 
found knee disability is related to 
service.  If a knee disorder is found to be 
related to service, the examiner should 
offer an opinion as to whether a current 
back disorder was caused or aggravated by 
the disorder of the knee(s).  

3.  The RO/AMC should thereafter review the 
additional evidence that has been obtained 
and determine whether the benefits sought 
on appeal may now be granted.  If any of 
the benefits sought on appeal remain 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals, or by the United States Court of Appeals 
for Veterans Claims, for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



